Citation Nr: 0638666	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  00-17 502	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome and 
gastroesophageal disease. 
 
2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to April 
1980.  She served in the Air Force Reserves until 1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 1999 
rating decision of the VA Regional Office (RO) in 
Indianapolis, Indiana that denied service connection for 
mechanical low back pain and a gastrointestinal disorder.  

The case was remanded by a decision of the Board dated in 
February 2004.  By a decision entered in July 2005, the Board 
denied entitlement to service connection for a 
gastrointestinal disorder claimed as stomach and colon 
problems diagnosed as irritable bowel syndrome and 
gastroesophageal reflux disease.  The appellant appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2006, the Court vacated the July 2005 
decision, and remanded the case to the Board for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to the Court's vacating of the Board's July 2005 
decision in April 2006, the appellant's representative and VA 
General Counsel filed a joint motion to remand the case on 
the basis that the Board had failed to provide an adequate 
statement of reasons or bases in denying the claims of 
service connection for gastrointestinal and low back 
disorders.  The moving parties noted that the appellant was 
treated during service for symptoms and/or injury relative to 
the issues under consideration, and currently had low back 
and gastrointestinal disabilities.  It was related that 
although the Board's denial of the claims was premised on the 
lack of a medical nexus to service, none of the clinical 
records cited in the Board's decision contained any medical 
evidence that specifically addressed the question of whether 
the veteran's disabilities were related to her military 
service.  The moving parties indicated that in view of such, 
VA had not sufficiently assisted the veteran in the 
development of her claim which should have included VA 
examination with a medical opinion.  It was determined that a 
remand was required for VA to secure the medical opinions to 
rectify the deficiency.  

In the regard, the Board would also point out that when the 
veteran was afforded VA examinations in September 1999, the 
examiner for intestines indicated that the claims folder was 
not available for review.  There is also no indication that 
the claims folder was provided for review on examination of 
the spine at that time.  The fulfillment of the VA's 
statutory duty to assist the appellant includes requesting VA 
examination when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, a remand for further development is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be scheduled 
for VA gastrointestinal and orthopedic 
examinations to determine the current 
diagnoses and etiologies of the 
disabilities claimed on appeal.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  The 
claims file and a copy of this remand 
should be made available to each 
physician designated to examine the 
appellant.  A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of the evidence of 
record, including the veteran's service 
medical records, the examiners should 
provide opinions, with complete 
rationale, as to the medical 
probability, or whether it is as least 
as likely as not that the veteran now 
has a low back disorder and 
gastrointestinal disability that are 
related to injury and/or symptoms 
experienced in service, or whether such 
disabilities are more likely of post 
service onset.  All opinions should be 
set forth in detail and explained in 
the context of the record.

2.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested 
action is not undertaken or is 
deficient, it should be returned to the 
examiner for necessary corrective 
action. See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



